                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JASMINE DICKERSON,
                   Plaintiff,
                                                    Case No. 19-cv-841-pp
      v.
BULLDOG REPOSSESSION SERVICES, LLC,
                   Defendant.

ORDER GRANTING IN PART DEFENDANT’S MOTION FOR LEAVE TO FILE
     PARTIAL MOTION TO DISMISS (DKT. NO. 19) AND ORDERING
   DEFENDANT TO FILE MOTION FOR JUDGMENT ON THE; DENYING
 WITHOUT PREJUDICE PLAINTIFF’S MOTION TO COMPEL DISCOVERY
 (DKT. NO. 21); GRANTING PLAINTIFF’S MOTION FOR MORE DEFINITE
   STATEMENT (DKT. NO. 25) AND ORDERING DEFENDANT TO FILE
AMENDED COUNTERCLAIM; AND DENYING DEFENDANT’S MOTION FOR
       LEAVE TO FILE THIRD-PARTY COMPLAINT (DKT. NO. 29)


      The plaintiff filed her complaint on June 6, 2019, alleging that that

Bulldog Towing and Recovery, LLC violated the Fair Debt Collection Practices

Act and the Wisconsin Consumer Act, and that it was a state actor, depriving

her of her property without due process. Dkt. No. 1. She amended the

complaint days later, replacing the original defendant with the current

defendant, Bulldog Repossession Services, LLC. Dkt. No. 6. The defendant

answered the amended complaint through Attorney Brian Baird at Borgelt,

Powell, Peterson & Frauen. Dkt. No. 9.

      On August 19, 2019, Attorney John J. Reid of the firm of Cassiday

Schade LLP substituted in as counsel for the defendant. Dkt. No. 13. A month

later, the parties filed their Rule 26(f) report, dkt. no. 15, and the court entered

a scheduling order on September 17, 2019, dkt. no. 16. The parties proposed,




                                         1
and the court adopted, a “dispositive motion” deadline of May 22, 2020. Dkt.

Nos. 15 at 3; 16.

I.    Motion for Leave to File Motion to Dismiss (Dkt. No. 19)

      A month later, the defendant filed an expedited, non-dispositive motion

for leave to file a partial motion to dismiss. Dkt. No. 19. The motion indicated

that Attorney Reid believes that the defendant should have filed a motion to

dismiss the due process claim but didn’t have the opportunity to do so because

Reid was hired after the answer was filed. Id. at 1. The motion says that the

defendant “desires to withdraw the portions of its Answer relating to Plaintiff’s

allegations found in paragraphs 40–44 [of the amended complaint] and file a

Motion to Dismiss those claims.” Id.

      The plaintiff objected, arguing that the defendant had tried to disguise a

motion to amend its answer as a partial motion to dismiss. Dkt. No. 20 at 2.

The plaintiff argued that the defendant should have filed a motion under Fed.

R. Civ. P. 15 for leave to amend the answer and should have attached a

proposed amended answer as required by Civil L.R. 15(b) (E.D. Wis.). Id. The

plaintiff also argued that the defendant had not alleged facts in support of its

request to amend. Id. at 2-3.

      The defendant’s motion seeks two forms of relief. First, it seeks

permission to file a motion to dismiss. Fed. R. Civ. P. 12(b) allows parties to file

certain defense—such as the defense that a complaint fails to state a claim for

which relief may be granted—by motion, but the party must make the motion

“before pleading if a responsive pleading is allowed.” But failure to file a Rule

12(b)(6) motion prior to the deadline for answering does not constitute waiver;

Rule 12(h)(2) allows a party to raise that defense in a motion for judgment on

the pleadings or even at trial. The court will allow the defendant to file a motion


                                         2
for partial judgment on the pleadings (a Rule 12(c) motion) regarding the

Fourteenth Amendment claim by the deadline the court sets below.

      Second, the motion indicates that the defendant wishes to withdraw the

parts of its answer that relate to the Fourteenth Amendment claim. The

plaintiff argues that this is tantamount a request to amend the answer, and

argues that the court must deny the request because the defendant did not (a)

seek leave to amend the answer and (b) file a proposed amended answer as

required by Civil L.R. 15. The court doesn’t understand why the defendant

believes it needs to “withdraw” the portion of its answer that relates to the

Fourteenth Amendment claim. Paragraphs 40-44 do nothing more than deny

the plaintiff’s Fourteenth Amendment claims. That denial doesn’t preclude a

motion that the complaint doesn’t state a claim for which relief may be granted.

II.   Plaintiff’s Expedited Motion to Compel Discovery (Dkt. No. 21)

      It hasn’t taken the parties long to decide they don’t like each other. On

October 21, 2019—six months before the discovery deadline—the plaintiff filed

a motion to compel the defendant to produce certain discovery Dkt. No. 21. The

defendant asked the court to strike the plaintiff’s motion (seems like a grant or

denial would do), as well as noting that the defendant was waiting on this court

to enter a protective order before providing certain materials (and this court

was quite dilatory in signing that protective order). Dkt. No. 26. The defendant

also opines that it ought not be required to provide its policies and procedures,

because the complaint doesn’t allege a violation of those policies or procedures.

Id. at 2-4.

      The court will deny the motion without prejudice. The court issued the

protective order on November 2, 2019, dkt. no. 27; it apologizes to the parties

for taking almost a month to do so. The court presumes that the defendant


                                        3
now has provided additional documents to the plaintiff. The plaintiff may file

another motion to compel if she did not receive all the documents she

requested. To that end, while the court is not granting the motion to compel at

this time, the court disagrees with the defendant that its policies and

procedures are not relevant to the plaintiff’s claims. True, the plaintiff’s claims

don’t sound in violations of policies or procedures, but a party’s failure to

follow its own policies or procedures may constitute evidence that a party

willfully violated a statute or a constitutional provision. The court anticipates

that the plaintiff will not need to renew its motion regarding the defendant’s

policies and procedures.

III.   Plaintiff’s Expedited Motion for Leave for a More Definite Statement
       (Dkt. No. 25)

       The defendant filed a counterclaim on October 25, 2019, alleging that the

plaintiff’s boyfriend was her agent, and that he damaged the defendant’s

property in violation of Wisconsin law and that he was negligent. Dkt. No. 23.

Four days later, the plaintiff filed this motion, alleging that the counterclaim is

vague, ambiguous, doesn’t state sufficient facts and doesn’t contain a

statement of the court’s jurisdiction as required by Fed. R. Civ. P. 8(a)(1). Dkt.

No. 25. The plaintiff asks the court to enter an order “compelling Defendant to

provide a more definite statement regarding the facts allegedly supporting its

counterclaim, and the basis for subject-matter jurisdiction.” Id. at 3-4.

       Under Civil L.R. 7(h)—the motion under which the plaintiff requested the

more definite statement—the non-moving party has seven days to oppose. That

means that if the defendant wanted to oppose the motion, it needed to do so by

November 5, 2019. The defendant didn’t respond by that deadline—it hasn’t

responded at all. On November 8, 2019, in a procedure borrowed from

bankruptcy court practice, the plaintiff filed a “declaration of no object,” dkt.
                                         4
no. 28, advising the court of this fact. Because the defendant didn’t object, and

because the court agrees that the counterclaim is short on facts and completely

missing a statement of the basis for subject-matter jurisdiction, the court will

grant the plaintiff’s motion and will order the defendant to file an amended

counterclaim that provides more facts and states the basis for the court’s

jurisdiction.

IV.   Defendant’s Expedited Motion for Leave to File Third-Party
      Complaint (Dkt. No. 29)

      The defendant wants to file a “third party complaint” against the

plaintiff’s boyfriend, whom the defendant believes to be “Anthony Turnage.”

Dkt. No. 29. It asserts that it has claims against Turnage and that Turnage is a

“necessary party to this litigation;” it also asserts that the plaintiff won’t be

prejudiced by the filing of a third-party complaint. Id. at 2.

      Unsurprisingly, the plaintiff objects. Dkt. No. 31. She alleges that it’s too

late for the defendant to file the complaint, that the defendant hasn’t shown

cause for failing to timely file the complaint and that the motion doesn’t allege

how Turnage might be liable to the defendant. Id. at 2-3. The plaintiff asserts

that the proposed third-party complaint (which the defendant attached to its

motion at dkt. no. 29-1) doesn’t state sufficient facts to show liability. Id. at 3-

4.

      Federal Rule of Civil Procedure 14(a)(1) allows a defendant to sue a non-

party who “is or may be liable to it for all or part of the claim against it” within

fourteen days after serving the original answer. If the defendant waits longer

than fourteen days, it must obtain leave of court to file the complaint. The

defendant filed its answer on June 26, 2019—its fourteen days to bring a third-

party complaint expired on July 10, 2019. The defendant filed this motion four


                                          5
months after that deadline expired, which is why the defendant had to seek the

court’s leave to file the complaint.

      The defendant says that it is making the motion because “facts have

developed” and “as a result of these developments, Bulldog believes Dickerson’s

boyfriend is Anthony Turnage.” Dkt. No. 29 at 2. The decision to permit a third-

party complaint is within the sound discretion of the trial court, based on the

timeliness of the motion and reasons for delay.” Highlands Ins. Co. v. Lewis

Rail Service Co., 10 F.3d 1247, 1251 (7th Cir. 1993) (citations omitted). The

defendant’s motion gives no reason for the delay in bringing the third-party

complaint. The court can think of some—defense counsel didn’t come on board

until almost two months after the answer was filed, and the parties have been

exchanging discovery (even if that process has been less than collegial), so

perhaps facts surfaced during the discovery process. But the defendant doesn’t

say that. It makes only the cryptic assertion that “facts have developed” and

that the “developments” have caused the defendant to “believe” that someone

named Anthony Turnage is the plaintiff’s boyfriend.

      In addition to the fact that the defendant provided no reason for the

delay in seeking leave to file the third-party complaint, Rule 14(a)(3) says that

the defendant/third-party plaintiff “may assert against the third-party

defendant any claim arising out of the transaction or occurrence that is the

subject matter of the plaintiff’s claim against the third-party plaintiff.” Rule

14(a) requires that the third-party defendant’s liability to the third-party

plaintiff be “derivative” of the plaintiff’s claim against the defendant/third-party

plaintiff. Hartford Acc. and Indem. Co. v. Sullivan, 846 F.2d 377, 381 (7th Cir.

1988); Federalpha Steel LLC Creditors’ Trust v. Federal Pipe & Steel Corp., 245

F.R.D. 615, 618 (N.D. Ill. 2007) (“Rule 14 . . . allows a defendant/third-party


                                         6
plaintiff to implead a third-party defendant when the third party defendant’s

liability to the third-party plaintiff is derivative of the third-party plaintiff’s

liability to the original defendant.”). The plaintiff has sued the defendant for

repossessing the plaintiff’s vehicle in alleged violation of federal and state law

and the Fourteenth Amendment. The defendant has filed a sparse counterclaim

which appears to counter that Turnage was the plaintiff’s agent and that he

might have damaged the defendant’s tow truck during the repossession. The

court agrees with the plaintiff that it’s not clear how claims that Turnage may

have damaged the defendant’s tow truck are derivative of the plaintiff’s claim

against the defendant—even if true, how does the fact that Turnage may have

damaged the tow truck show that it is he, and not the defendant, who is liable

to the plaintiff for the alleged unlawful repossession? The court will deny the

motion to file a third-party complaint. The defendant is free to pursue its state-

law tort claims in state court, assuming no limitations issues.

V.    Conclusion

      The court GRANTS IN PART the defendant’s non-dispositive motion for

leave to file partial motion to dismiss. Dkt. No. 19.

      The court ORDERS that the defendant may file a motion for judgment on

the pleadings, seeking dismissal of the plaintiff’s Fourteenth Amendment claim,

by the end of the day on December 20, 2019.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

compel discovery. Dkt. No. 21.

      The court GRANTS the plaintiff’s motion for a more definite statement.

Dkt. No. 25.

      The court ORDERS that the defendant must file an amended

counterclaim by the end of the day on December 20, 2019.


                                           7
      The court DENIES the defendant’s motion to file a third-party complaint.

Dkt. No. 29.

      Dated in Milwaukee, Wisconsin this 9th day of December, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      8
